NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 03/07/2022.
The affidavit under 37 CFR 1.132 filed 03/07/2022 is sufficient to overcome the rejection of claims 1-20 based upon the 35 U.S.C. 101.
Claims 1-20 are pending in the present Application with Claims 1, 9 and 17 being Independent.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious, a voter circuit for determining a voted output from plural inputs each carrying circular data as recited among other limitations in the independent Claims 1, a processor being programmed to   apply an oscillatory failure detection filter in computing the absolute difference between pairs of inputs to ascertain how many of the plural inputs are valid, the oscillatory failure detection filter screening out momentary differences due to signal glitches and detecting oscillatory failures which would otherwise be undetectable at sufficiently high frequencies where a miscomparison lasts for a shorter duration than a monitor persistence time.
Independent Claims 9 and 17 similarly recite  among other limitations, wherein an oscillatory failure detection filter is used in obtaining the absolute difference between the pairs of inputs to ascertain how many of the plural inputs are valid, the oscillatory failure detection filter being operative to filter the difference of the two inputs prior to comparing the filtered difference against a threshold in order to screen out momentary differences due to signal glitches and to detect oscillatory failures which would otherwise be undetectable at sufficiently high frequencies where a miscomparison lasts for a shorter duration than a monitor persistence time. 
Consequently, Claims 1-20 are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 15, 2022
Allowability Notice 20220315
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov